Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments in light of the amendment filed on 4/29/2022, with respect to the prior art rejection have been fully considered and are persuasive.  The 35 U.S.C §102(a)(1) rejection of claims 1, 17-22, 24 and 27 has been withdrawn. 
Specifically, with regard to claims 1 and 27, the amendment filed on 4/29/2022 adds “unsupervised learning by a recurrent neural network (RNN)” which the remarks on 4/29/2022 appears to acknowledge this being fully unsupervised learning having no labels, which the European Pat. App. No. EP 33555474A1 to Silver et al. teaches away from.
Claims 2, 25, 28 and 34 incorporate previously indicated allowable subject matter in independent form.
Allowable Subject Matter
Claims 1-22 and 24-34 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN CHEN/Primary Examiner, Art Unit 2125